Citation Nr: 1752389	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  12-11 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for angina, to include as due to exposure to herbicide agents.

3.  Entitlement to service connection for arrhythmia, to include as due to exposure to herbicide agents.

4.  Entitlement to service connection for a skin condition of the legs, to include as due to exposure to herbicide agents.

5.  Entitlement to service connection for a respiratory disorder, claimed as shortness of breath, to include as due to asbestos exposure.

6.  Entitlement to service connection for sleep apnea.  

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  

(The issues of entitlement to an increased rating for service-connected anxiety disorder and service connection for hypertension are addressed in a separate decision under a separate docket number).  


REPRESENTATION

Vetera represented by:	Fernando V. Narvaez, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968, with service in the Republic of Vietnam from December 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VAO Regional Office (RO) in St. Petersburg, Florida.  

In July 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

In March 2016, as relevant, the Board granted service connection for malaria, and remanded the issues listed on the title page for additional development.  However, to date, it does not appear that the Agency of Original Jurisdiction (AOJ) implemented the award of service connection for malaria.  Therefore, such matter is referred to the AOJ for appropriate action.  Furthermore, with regard to the issues listed on the title page, as will explained below, the Board finds there has not been substantial compliance with the previous remand directives, thereby necessitating another remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted in the Introduction, in March 2016, the Board remanded the claims on appeal for additional evidentiary development, to include affording the Veteran appropriate notice regarding his asbestos exposure history, requesting that he submit or authorize VA to obtain relevant private treatment records, obtaining updated VA treatment records, and affording him VA examinations to determine the nature and etiology of his claimed arthritis, arrhythmia, angina, skin condition of the legs, respiratory disorder, and sleep apnea.  After completing the requested development, the AOJ was directed to readjudicate the claims on appeal and, for any claim that remained denied, issue a supplemental statement of the case, after which the Veteran and his attorney would be allowed an appropriate period of time to respond thereto.  

Review of the record revels that all of the requested development, including obtaining VA examinations, was completed; however, the AOJ has not yet readjudicated the Veteran's claims and supplemental statement of the case was not issued.  Therefore, the Board finds there has not been substantial compliance with the March 2016 remand directives and that the Veteran has not been provided due process in the adjudication of his appeal.  Accordingly, remand of this appeal is required.  See Stegall, supra.

Accordingly, the case is REMANDED for the following action:

After conducting any outstanding development deemed necessary by the AOJ, the Veteran's claims should be readjudicated based on the entirety of the evidence, to specifically include the evidence added to the record since the issuance of the March 2014 statement of the case,.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




